

116 HRES 158 IH: Encouraging people in the United States to recognize Friday, March 1, 2019, as Read Across America Day.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 158IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Rodney Davis of Illinois (for himself and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONEncouraging people in the United States to recognize Friday, March 1, 2019, as Read Across America
			 Day.
	
 Whereas reading is a basic requirement for quality education and professional success, and is a source of pleasure throughout life;
 Whereas the people of the United States must be able to read if the United States is to remain competitive in the global economy;
 Whereas Congress has placed great emphasis on reading intervention and providing additional resources for reading assistance, including through the programs authorized by the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and through annual appropriations for library and literacy programs; and
 Whereas more than 50 national organizations concerned about reading and education have joined with the National Education Association (NEA) to use March 2nd to celebrate reading and all authors who ignite a love of reading: Now, therefore, be it
	
 That the House of Representatives— (1)honors all authors for their success in encouraging children to discover the joy of reading, including authors like Theodor Geisel (also known as Dr. Seuss), and Patricia McKissack;
 (2)honors the 22nd anniversary of Read Across America Day; (3)encourages parents, educators, and communities to read with their children for at least 30 minutes on Read Across America Day in honor of the commitment of the House of Representatives to building a Nation of readers; and
 (4)encourages the people of the United States to observe Read Across America Day with appropriate ceremonies and activities.
			